Citation Nr: 0839967	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease, thoracic and lumbar spine, 
prior to January 4, 2006.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease, thoracic and lumbar spine, 
from January 4, 2006.

3.  Entitlement to separate compensable ratings for 
disability of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska.

The September 2005 DRO decision granted service connection 
for degenerative disc disease of the thoracic and lumbar 
spine (thoracolumbar spine disability) and assigned a 20 
percent evaluation, effective February 11, 2004, the date of 
receipt of the veteran's original service connection claim.  
A rating decision, dated in May 2006, increased the 
evaluation for the veteran's service-connected thoracic and 
lumbar spine disability to 40 percent, effective January 4, 
2006, the date of a private medical report.  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
the claim remains in appellate status as the veteran has not 
been granted the maximum benefit allowed.

The record also reflects the veteran's representative 
submitted a statement, dated in May 2006, requesting an 
earlier effective date for the award of an increased 
evaluation for degenerative disc disease.  A review of the 
statement indicates that the veteran's representative is 
requesting that the effective date of the 40 percent 
evaluation for his service-connected thoracic and lumbar 
spine disability be established prior to January 4, 2006.  In 
essence, the veteran is claiming an increased rating for the 
period from February 11, 2004 to January 3, 2006.  In 
reviewing the evidence to determine whether an initial rating 
in excess of 20 percent is warranted prior to January 4, 
2006, the Board will address the earlier effective date 
request.  


FINDINGS OF FACT

1.  Prior to January 4, 2006, the veteran's thoracolumbar 
disability was manifested by complaints of pain; objectively, 
the veteran had flexion to no less than 40 degrees, with some 
loss of motion due to pain, and was without incapacitating 
episodes (as defined by VA) due to degenerative disc disease.

2.  From January 4, 2006, the veteran's thoracolumbar 
disability does not result in incapacitating episodes (as 
defined by VA) having a total duration of at least six weeks 
during the past 12 months, and the clinical evidence of 
record does not reflect unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  The General Rating Formula for Disease and Injuries of 
the Spine, effective September 26, 2003, does not provide for 
separate evaluations for disability of the thoracic and 
lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the thoracic and 
lumbar spine, prior to January 4, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2008).

2.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease of the thoracic and 
lumbar spine, from January 4, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2008).

3.  There is no legal basis for the assignment of separate 
initial evaluations for disability of the thoracic and lumbar 
spine.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5235-43; 68 Fed. Reg. 51,454 (Aug. 
27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his thoracolumbar spine disability.  In this 
regard, because the September 2005 DRO decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the September 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the disease/injury 
of the spine at issue (38 C.F.R. § 4.71a, DC 5243), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation(s) that 
the RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

With regarding the claim for separate evaluations for 
degenerative disc disease of the thoracic and lumbar spine, 
the Board notes that VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (noting that where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (noting that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The veteran indicated 
that he has no other information or evidence to give to VA to 
substantiate his claims.  See VCAA Notice Response, dated in 
April 2006.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The veteran was 
afforded VA examinations in July 2005 and July 2006.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The veteran contends that his service-connected thoracolumbar 
spine disability is worse than initially evaluated and 
warrants increased initial ratings.

As discussed above, the September 2005 DRO decision on appeal 
granted service connection for degenerative disc disease of 
the thoracic and lumbar spine and assigned an initial 
evaluation of 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective February 11, 2004 (date of receipt of 
the veteran's original direct service connection claim).  
38 C.F.R. § 3.400(b)(2) (2008).  Additionally, during the 
course of this appeal, the May 2006 rating decision staged 
the initial rating for the veteran's service-connected 
thoracolumbar spine disability to 40 percent disabling, 
effective January 4, 2006, the date of a private treatment 
report.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  As the first day the 
veteran received compensation was February 11, 2004 (date of 
receipt of the veteran's original claim for service 
connection), the revised criteria for rating the spine will 
be used to analyze whether the veteran is entitled to higher 
initial ratings.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 for intervertebral disc syndrome. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code. 


The Board notes that consideration must also been given as to 
whether a higher disability evaluation could be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc syndrome, which states that intervertebral disc syndrome 
may also be evaluated based on the total duration of 
incapacitating episodes over the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Prior to January 4, 2006

A private treatment report from D.A.B., M.D., dated in 
November 2003, reflects that the veteran had forward flexion 
to 80 degrees and extension to 10 degrees.  Another private 
treatment report from R.D.S., M.D., dated in April 2005, 
reveals that the veteran had decreased range of motion 
regarding forward flexion.  It was noted that the veteran 
could go to about 40 degrees.  It was further noted that the 
veteran was able to do "pretty good dorsiflexion."  This 
private treatment report also reflects that the veteran had 
limited left lateral flexion, but the specific range of 
motion in degrees was not provided.  X-ray data showed 
significant osteoarthritis manifested by osteophyte seen from 
T2 through T12 and that it appeared the veteran had fusion of 
T12, T11, and T10 anterior with osteophytes with a probable 
compression fracture of T9.

The record reflects that the veteran underwent a VA spine 
examination in July 2005, to include range of motion 
findings.  In brief, the July 2005 VA spine examination 
revealed forward flexion from 0 to 80 degrees with pain at 
the extreme of forward flexion, extension from 0 to 15 
degrees, with pain from 10-15 degrees of extension, left and 
right lateral motion from 0 to 20 degrees, with pain at the 
extreme of range of motion in both directions, and left and 
right rotation from 0 to 30 degrees with mild pain at the 
extreme of rotation.  It was noted that the veteran 
experienced fatigue, lack of endurance, and increased pain.  
It was further noted that the veteran's pain had the greatest 
impact with repetitive testing.  X-rays of the lumbosacral 
spine revealed mild multilevel lumbar degenerative change 
with no evidence of spondylolisthesis or spondylolysis.  X-
rays of the thoracic spine revealed thoracic diffuse 
idiopathic skeletal hyperostosis (DISH), mild lower thoracic 
disc space narrowing, and an old healed right clavicular 
fracture.

As the above objective clinical evidence does not reveal that 
the forward flexion of the veteran's thoracolumbar to be 
limited to 30 degrees or less, an initial evaluation in 
excess of 20 percent prior to January 4, 2006, is not 
warranted under Diagnostic Code 5243 and the general rating 
formula for the spine.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial staged rating in excess of 20 
percent, prior to January 4, 2006 is not warranted.  In this 
regard, the Board acknowledges that the record reflects that 
the veteran has complained of back pain, severe at times.  
See Private treatment reports from Kearney Clinic, dated in 
October 2003 and in February 2005.  The record also reflects 
that the veteran was taking ibuprofen (800 milligrams, 
t.i.d.) for his back pain.  See e.g., Report of VA 
examination, dated in July 2005.  The July 2005 VA 
examination report also revealed that the veteran wore a 
brace at times prior to his retirement.  The Board also 
acknowledges that the veteran's ability to sit, stand, and 
walk had been limited due to his thoracolumbar pain and that 
he cannot participate in certain activities such as bowling 
or golfing.  See e.g., Private medical report by Dr. R.D.S., 
dated in April 2005.  The Board finds that the veteran's 
complaints of thoracolumbar pain noted above have been 
contemplated by the initial 20 percent rating for his 
service-connected thoracolumbar spine disability, prior 
January 4, 2006.  In this regard, the July 2005 VA 
examination report reflects that despite the notation that 
the veteran experienced fatigue, lack of endurance, and 
increased pain upon physical examination, he walked with a 
normal gait in the hall and was able to walk on his toes and 
on his heels.  It was further noted that the veteran has not 
had any injections or undergone any physical therapy for his 
thoracolumbar spine.  The April 2005 private medical report 
does reflect that the veteran reported that pain medications 
reduce his discomfort by about half and that a hot bath will 
help his pain.  

Further, as the evidence of record does not show 
intervertebral disc syndrome manifested by incapacitating 
episodes of a total duration of at least 4 weeks, the 
criteria for a 40 percent evaluation under Diagnostic Code 
5243 have not been met.  

As to whether separate evaluations for neurological 
manifestations are warranted per Note (1) to the General 
Rating Formula for Diseases and Injuries of the Spine, the 
medical evidence does not show that the veteran exhibited 
neurological manifestations that are attributed to his 
service-connected thoracolumbar spine disability.  See Report 
of July 2005 VA examination (reflecting that the veteran 
denied radicular symptoms and bowel or bladder incontinence); 
see also Private medical report, dated in April 2005 (noting 
that the veteran does not have pain going down his arms or 
legs).  The report of the July 2005 VA spine examination also 
notes that neurovascularly the veteran was "intact distally, 
both to light touch."  Hence, separate, compensable 
evaluations for neurological manifestations are not warranted 
in the present case.  

Additionally, the record reflects that the veteran does not 
have any surgical scars on his back.  See Report of July 2005 
VA examination (reflecting no previous surgical incisions); 
see also Private medical report, dated in November 2003 
(noting that no surgical intervention was indicated).  As 
such, a separate compensable rating for a skin disability 
(involving scars) is not warranted.

In short, an initial evaluation in excess of 20 percent, to 
include the assignment of staged evaluations (as the evidence 
during this rating period in question did not demonstrate 
distinct levels of disability), for a service-connected 
thoracolumbar spine disability, prior to January 4, 2006, is 
not warranted.  Fenderson, 12 Vet. App. at 125-26.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.


From January 4, 2006

Based on the findings from a private medical report, dated 
January 4, 2006, the initial rating for the veteran's 
service-connected thoracolumbar spine disability was 
increased ("staged") to 40 percent disabling, effective the 
date of examination.  

The Board finds that the competent clinical evidence of 
record is against an evaluation in excess of 40 percent for 
the thoracolumbar spine disability at issue based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Code 5243.  
Indeed, a finding of unfavorable ankylosis of the entire 
thoracolumbar spine is required in order for the veteran to 
qualify for an evaluation in excess of 40 percent.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (noting that ankylosis 
is immobility and consolidation of a joint due to disease, 
injury, surgical procedure); see also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as the stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  The Board notes 
that a January 4, 2006 private treatment report indicates 
that recent X-rays showed essential fusing of T10, T11, and 
T12 and a compression fracture of T9, and that such was 
consistent with severe degenerative arthritis of the thoracic 
and lumbar spine.  Even so, this X-ray evidence does not 
reflect unfavorable ankylosis of the entire thoracolumbar 
spine.  Indeed, the report of the January 4, 2006 private 
treatment report and the report of a July 2006 VA general 
examination each reflect that the veteran has some range of 
motion in the thoracolumbar spine.  

Even with consideration of 38 C.F.R. §§ 4.40 and 4.59 and 
DeLuca, the Board finds that there has been no demonstration 
of functional impairment comparable to unfavorable ankylosis 
of the entire thoracolumbar spine, or that the veteran's 
thoracolumbar spine disability otherwise warrants a higher 
evaluation.  In this regard, the Board acknowledges that the 
January 4, 2006 private treatment report reflects the veteran 
reported that he discontinued engaging in any physical 
activities because of severe back pain with any significant 
lifting, bending or stooping.  The veteran also reported 
muscles spasms with any bending, lifting, or stooping.  The 
veteran admitted that if he was totally inactive that he gets 
along "reasonably well" with the help of pain pills.  A VA 
outpatient treatment record, dated in April 2006, reflects 
that the veteran was given a trial of naprosyn in place of 
ibuprofen.  The report of the July 2006 VA general 
examination reflects that the veteran's current symptoms 
included severe pain in the mid and lower back at a constant 
level.  The veteran stated that his back pain limits his 
ability to sit, stand, walk, or lift.  It was noted that 
veteran has an elastic corset, which he wears about 7 days 
per month.  It was again noted that the veteran discontinued 
all sports, recreation, and exercise.  The Board also 
acknowledges that musculoskeletal examination revealed pain 
upon range of motion testing of the thoracolumbar spine, but 
the VA examiner noted no indication of spasm, weakness, or 
incoordination.  Further, the July 2006 VA general 
examination report reflects that the veteran reported that he 
walks unaided.  In sum, the Board finds that veteran's 
subjective complaints have been contemplated in the current 
40 percent rating from January 4, 2006.  The overall 
evidence, for the period from January 4, 2006, does not 
reveal a disability picture analogous to unfavorable 
ankylosis of the entire thoracolumbar spine to warrant a 50 
percent evaluation even with consideration of whether there 
was additional functional impairment due to DeLuca factors.  
Thus, applying the facts to the criteria set forth above, the 
veteran remains entitled to no more than a 40 percent 
evaluation for his service-connected thoracolumbar spine 
disability for the period from January 4, 2006 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

As the record reflects that the veteran has degenerative disc 
disease, the Board will also analyze whether formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes could afford the veteran a higher rating for this 
service-connected thoracolumbar spine disability.  See e.g., 
Report of July 2006 VA general examination (noting a 
diagnosis of moderate to severe degenerative disc disease of 
the thoracic spine, and moderate degenerative disc disease of 
the lumber spine).  At his July 2006 VA general examination, 
the veteran denied having had any periods of incapacitation 
requiring physician care and prescribed bed rest.  The Board 
acknowledges that the veteran reported totally stopping any 
physical activities because of severe back pain with any 
significant lifting, bending or stooping.  See Private 
medical report from Dr. L.D.H., dated in January 2006.  
However, there was no indication that any bed rest was the 
result of a physician's order.  In short, the record, 
including the July 2006 VA general examination, does not show 
intervertebral disc syndrome manifested by incapacitating 
episodes (as defined by VA) of a total duration of at least 
six weeks, the criteria for a 60 percent evaluation under 
Diagnostic Code 5243.

Additionally, the Board has considered whether any associated 
objective neurologic abnormalities, including bowel or 
bladder impairment, should be evaluated separately under an 
appropriate diagnostic code.  In this regard, the Board notes 
that the January 2006 private medical report from Dr. L.D.H. 
reflects that the veteran reported no radiation of pain into 
his legs.  He also denied loss of sensation in his lower 
extremities or other related symptoms.  The report of the 
July 2006 VA examination reflects that the veteran's 
bilateral deep tendon reflexes were all 2+.  It was further 
noted that there was no left or right side sensory loss upon 
neurologic examination.  As such, the Board finds that 
separate compensable evaluations for associated neurologic 
impairment are not warranted.

In conclusion, the Board finds that the veteran's disability 
picture is found to be appropriately reflected by the 
currently assigned 40 percent evaluation for orthopedic 
manifestations under the general rating formula for diseases 
and injuries of the spine, from January 4, 2006.  The Board 
also has considered whether the veteran's initial 40 percent 
rating should be further staged.  The record, however, does 
not support assigning different percentage disability ratings 
during the relevant period in question because at no time 
from January 4, 2006 has his disability been reflective of 
unfavorable ankylosis of the entire thoracolumbar spine or 
analogous thereto.  Fenderson, 12 Vet. App. at 125-26.  In 
sum, from January 4, 2006, the symptomatology of the 
veteran's thoracolumbar spine disability is not more nearly 
approximated by the next-higher 50 percent evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board acknowledges that the 
veteran was awarded disability benefits from the SSA 
beginning in July 2005.  The Board further acknowledges that 
the SSA benefits were awarded based on primary and secondary 
diagnoses related to the lumbar and thoracic spine.  See Form 
SSA-831-C3, dated in May 2005.  However, while SSA records 
and other disability records are "pertinent" to VA claims, 
they are not controlling for VA determinations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

A comparison between the level of severity and symptomatology 
of the veteran's thoracolumbar spine disability with the 
established criteria found in the general rating formula for 
diseases/injuries of the spine shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology.  Additionally, the record does not show that 
the veteran has required frequent hospitalizations for his 
thoracolumbar spine disability.  For example, the report of 
the July 2006 VA general examination reflects that the 
veteran denied any hospitalizations for his spine.  Further, 
the Board notes that a July 2006 rating decision granted a 
total disability rating based on individual unemployability 
(effective January 4, 2006), which recognizes the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, to include his 
thoracolumbar spine disability.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Separate compensable evaluations for disability of the 
thoracic and lumbar spine

The Board also notes that in a letter (notice of 
disagreement), received in January 2006, the veteran's 
representative noted that the issues on appeal included 
entitlement to separate compensable evaluations for the 
veteran's service-connected disability of the thoracic and 
lumbar spine.  The RO construed the representative's 
statements in the January 2006 letter as a new claim and 
developed it as a separate issue.  The Board acknowledges the 
veteran's contentions.  However, under the rating criteria in 
effect since September 26, 2003, a single rating is to be 
provided for disability of the thoracolumbar spine based on 
either loss of motion or, as in the case of intervertebral 
disc syndrome, on the basis of incapacitating episodes.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  As 
previously noted, the veteran's original service connection 
claim for a middle back disorder was received by on February 
11, 2004, which was well after the regulation change to the 
criteria for rating diseases/injuries of the spine in 
September 2003.  In light of the fact that these regulations 
had been in effect since September 26, 2003, the Board now 
finds that separate, compensable evaluations are not 
assignable for the service-connected degenerative disc 
disease of the thoracic and lumbar spine.  See 38 U.S.C.A. § 
7104(c) (West 2002) (noting that the Board is bound in its 
decisions by the regulations of the VA, instructions by the 
Secretary, and the precedent opinion of the chief legal 
officer of VA).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease, thoracic and lumbar spine, prior 
to January 4, 2006, is denied.

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease, thoracic and lumbar spine, from 
January 4, 2006, is denied.

Entitlement to separate compensable evaluations for 
disability of the thoracic and lumbar spine is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


